Citation Nr: 0723449	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  07-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1945 to January 
1947.  The appellant seeks benefits as the veteran's 
surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The immediate cause of the veteran's death in December 
2004 was hypoxic encephalopathy due to, or as a consequence 
of, cardiorespiratory arrest due to, or as a consequence of, 
sepsis; COPD was another significant condition contributing 
to the veteran's death.  

2.  Hypoxic encephalopathy, cardiorespiratory arrest, sepsis, 
or COPD were not caused by any incident of service.

3.  At the time of the veteran's death, service connection 
was not established for any disability.

4.  Spinal cord injury, COPD, cardiorespiratory arrest, 
sepsis, or hypoxic encephalopathy is not presumed associated 
with exposure to ionizing radiation and is not a radiogenic 
disease within the meaning of applicable regulations.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases if they are shown to be manifest to 
a degree of 10 percent or more within one year following the 
veteran's separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show: (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The veteran died in December 2004.  His December 2004 death 
certificate listed his cause of death as hypoxic 
encephalopathy, due to cardiorespiratory arrest and sepsis.  
The death certificate also listed chronic obstructive 
pulmonary disease (COPD) as a contributory factor in bringing 
about the veteran's death.    

The veteran was not service-connected for any disability 
prior to his death.  The appellant contends that the 
veteran's health problems - specifically, a spinal cord 
injury, which led to the other medical problems that caused 
his death - developed as a result of his exposure to ionizing 
radiation during service, and, therefore, his death should be 
service-connected.  

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  A "radiation-exposed" veteran is one who 
participated in a radiation-risk activity.  A "radiation-risk 
activity" includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found five years 
or more after service in an ionizing radiation-exposed 
veteran may also be service-connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service, or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence that supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted from 
in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in- 
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, 98 Stat. 2724, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation).        

In this case, a spinal cord injury, COPD, cardiorespiratory 
arrest, sepsis, and hypoxic encephalopathy are not 
disabilities associated with exposure to ionizing radiation 
in the regulations.  Therefore, service connection for a 
spinal cord injury, COPD, cardiorespiratory arrest, sepsis, 
and hypoxic encephalopathy for the cause of the veteran's 
death due to exposure to ionizing radiation is not warranted.  
See 38 C.F.R. §§ 3.309, 3.311.    

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The veteran's service medical records are negative for any 
complaints or treatment of COPD or any cardiac-related 
disability.  At a December 1946 separation examination, the 
veteran made no complaints regarding his heart or lungs, and 
examination found his lungs and cardiovascular system to have 
no abnormalities.  

Post-service medical records show that the veteran was 
quadriplegic since 1972 following a spinal cord infection 
after laminectomy.  See VA summary of hospitalization from 
April to August 1974.  The first post-service clinical 
evidence of COPD of record is a March 1988 VA discharge 
summary that contains reference to x-ray evidence of mild 
COPD and a discharge diagnosis of severe COPD.  

A December 2004 VA hospital summary shows that the veteran 
presented for his annual follow-up appointment at the Spinal 
Cord Injury Unit and was found unresponsive on the floor, in 
asystole and cyanosed.  He was resuscitated, but examination 
showed that the veteran was unconscious and not even 
responding to noxious painful stimuli.  The veteran was 
admitted to the intensive care unit with a diagnosis of 
anoxic brain damage involving myoclonic seizure activities, 
which suggested a poor prognosis.  An electroencephalogram 
suggested severe cerebral impairment.  The veteran was 
started on medication for his sepsis, and a right-sided chest 
tube was placed for pneumothorax.  At his family's request, 
the veteran was disconnected from his ventilator and made 
comfortable.  He expired soon thereafter, and his discharge 
diagnosis was anoxic brain injury following cardiorespiratory 
arrest.  At no time did any treating provider relate the 
veteran's hypoxic encephalopathy, cardiorespiratory arrest, 
sepsis, or COPD to his service.           

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds no probative evidence 
of a direct medical nexus between military service and the 
cause of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  In 
addition, because the causes and contributory factor of the 
veteran's death are not disabilities associated with exposure 
to ionizing radiation, and none of the disabilities listed on 
the death certificate were both manifested to a degree of 10 
percent within one year of the veteran's separation from 
service and listed in 38 C.F.R. § 3.309(a), presumptive 
service connection for cause of the veteran's death is not 
warranted.   

The Board has also considered the appellant's assertions that 
the veteran's death was related to his active service.  The 
appellant, however, as a layperson, is not competent to give 
a medical opinion on diagnosis or etiology of a disorder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra.  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

In sum, the evidence shows that the veteran developed the 
conditions that led to his death many years after his active 
military service.  These fatal conditions were not service-
connected, nor does any probative medical evidence of record 
demonstrate that they were caused by any incident of service.  
The weight of the evidence shows that no disability incurred 
in or aggravated by service either caused or contributed to 
the veteran's death.  As the preponderance of the evidence is 
against the claim for service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent the claimant correspondence in November 
2005 that met the notice requirements before the rating 
decision in March 2006.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The 
appellant was not given the specific notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) until April 2006, shortly after the Dingess decision 
was issued.  The timing of this notice is not prejudicial, 
however, as VA satisfied its duty to notify the appellant 
prior to the final adjudication in the December 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical opinion in relation 
to this claim because there is no competent evidence that the 
causes of the veteran's death are the result of any event, 
injury, or disease in service.  See 38 C.F.R. § 3.159(c)(4) 
(2006).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  
  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for the cause of the veteran's death, to 
include as due to exposure to ionizing radiation, is denied.



____________________________________________
MARY GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


